DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first or second manipulation member includes an accessory mount” of claim 1; “at least three of the plurality of openings defining a corresponding one of the plurality of bump surfaces” 29, 31, 33, 35, and 37 in figure 2.   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant claims an accessory mount on the first or second members; examiner notes that figure 2 only places the accessory mount 134 adjacent hook 106.  [0024] and [0045] of the specification states that the accessory mount is in the third manipulation member; this is what is shown in figure 2.  
Regarding claim 2, applicant claims the accessory mount provides an electrical interface; examiner notes that applicant discloses that the “no contact accessory” is the part that contacts the electronic screens, since it is disclosed as a “conductive stylus”.  Examiner notes that the accessory mount is a threaded hole; it is incapable of touching anything.  Examiner requests clarification.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
Applicant claims “third manipulation member including at least one hook element”.  Examiner notes that the first manipulation member 14 and second manipulation member 16 seem clear.  However, examiner is unsure on the difference of scope between “third manipulation member 18” and “hook element”.  The arrow in figure 2 seems to point at the accessory mount 134, and the hook elements 104 and 106 are separate entities.  Examiner requests clarification.
Applicant claims an accessory mount on the first or second members; examiner notes that figure 2 only places the accessory mount 134 adjacent hook 106.  [0024] and [0045] of the specification states that the accessory mount is in the third manipulation member.  Examiner is again unsure of the scope of the “third manipulation member” and the other manipulation members.
Regarding claim 2, applicant claims the accessory mount provides an electrical interface; examiner notes that applicant discloses that the “no contact accessory” is the part that contacts the electronic screens, since it is disclosed as a “conductive stylus”.  Examiner notes that the accessory mount is a threaded hole; it is incapable of touching anything.  Examiner requests clarification.  
Regarding claim 4, examiner notes that the accessory in claim 1 is claimed as an intended use, and therefore not positively claimed.  Examiner notes that claim 4 does not positively claim the accessory either.  Examiner assumes that applicant intends to positively claim the accessory in claim 4.  
Regarding claim 7, applicant claims “at least three of the plurality of openings defining a corresponding one of the plurality of bump surfaces”.  Examiner is unsure how three openings create bump surfaces 29, 31, 33, 35, and 37 in figure 2.  
Regarding claim 20, applicant claims “The accessory mount recess”.  Examiner notes that the accessory mount is not previously claimed as a recess.  Examiner assumes that applicant intends to positively claim this structure in claim 20.  Further, claim 1 requires the accessory mount is on the first or second manipulation member; did applicant claim the location incorrectly in claim 1, or is applicant claiming more than one accessory mount?  Applicant has not disclosed more than one accessory mount.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over FR3110192 Lalande, optionally in view of D772876 Akana.
Examiner notes that all claims are rejected “as best understood” based on the 112a and 112b rejections above.  
Regarding claim 1, Lalande discloses a tool for facilitating no-contact activities  (“without manual contact”, abstract) comprising: 

    PNG
    media_image1.png
    484
    741
    media_image1.png
    Greyscale
a first manipulation member (annotated) including a curvilinear edge (edge is between the first and second surfaces) defining a first surface (visible in figure 1) and an opposing second surface  (opposite surface shown in figure 1), the curvilinear edge (non-linear edge) being provided with a plurality of bump surfaces 21; 
a second manipulation member (annotated) extending outwardly of the first manipulation member; and 
a third manipulation member (annotated, as best understood according to applicant’s figure 2) extending from the second manipulation member, the third manipulation member including at least one hook element 10, wherein one of the first manipulation member and the second manipulation member (applicant discloses in the drawings that the mount is in what is assumed as the third manipulation member; please see claim 20) includes an accessory mount 12 that is configured to detachably receives a no-contact accessory (protrudes, and is capable of engaging the stylus tip of Akana).
Examiner notes that the no contact accessory is not positively claimed; however applicant may argue just the protrusion is not “configured to detachably receive” an attachment because no attachment is taught to be located on “button press tip 12”.
Akana discloses a “stylus tip”, designed to be used on Apple Inc devices (assignee), which has an attachment mechanism of female threads (front page).
It would have been obvious to one of ordinary skill in the art at the time of the invention to thread the exterior surface of “button press tip 12” of Lalande which is configured “to touch screens” [0034], in order to attach a stylus tip of Akana capable of “pushing buttons” on a screen of an Apple Inc device.  Examiner contends that the inclusion or lack of an accessory does not affect the function of the accessory mount to “touch screens”, disclosed in Lalande.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   


Regarding claim 2, Lalande, or Lalande as modified discloses the tool according to claim 1, wherein the accessory mount 12 provides an electrical interface between the no-contact accessory and the first, second, and third manipulation members (pushes touch screen buttons as disclosed in [0034].

Regarding claim 3, Lalande as modified discloses the tool according to claim 2, wherein the accessory mount includes a plurality of threads (in order to engage the stylus of Akana).

Regarding claim 4, Lalande as modified discloses the tool according to claim 1, wherein the no-contact accessory comprises a stylus tip (of Akana).

Regarding claim 5, Lalande as modified discloses the tool according to claim 4, wherein the stylus tip is electrically conductive (capable of being used with touch screens in Lalande, and used with touch screens of Apple Inc products in Akana).

Regarding claim 6, Lalande as modified discloses the tool according to claim 1, wherein the first manipulation member includes a manipulation ring 20 extending through the first surface and the second surface (first surface is visible in figure 1 of Lalande, second surface is the opposite side of the surface visible in Lalande), the manipulation ring defining an opening 23 having a substantially continuous surface.

Regarding claim 7, Lalande as modified discloses the tool according to claim 6, further comprising a plurality of openings (divots) extending about the manipulation ring through the first surface and the second surface, at least three of the plurality of openings defining a corresponding one of the plurality of bump surfaces (examiner notes that this is not understood at all; examiner contends that the structure as claimed in figure 1 of Lalande).

Regarding claim 8, Lalande as modified discloses the tool according to claim 1, wherein the plurality of surfaces includes at least a first bump surface, a second bump surface, a third bump surface, a fourth bump surface, and a fifth bump surface (bump surfaces are between/adjacent finger divots 21, shown in figure 1).

Regarding claim 9, Lalande as modified discloses the tool according to claim 8, wherein the first bump surface defines a first bump radius, the second bump surface defines a second bump radius, the third bump surface defines a third bump radius, the fourth bump surface defines a fourth bump radius, and the fifth bump surface defines a fifth bump radius (as shown in figure 1).

Regarding claim 10, Lalande as modified discloses the tool according to claim 9, wherein at least one of the first, second, third, fourth, and fifth bump radii includes a curvature that is distinct from other of the first, second, third, fourth, and fifth bump radii (all radii are visually separate from the other radii).

Regarding claim 11, Lalande as modified discloses the tool according to claim 8, wherein the first manipulation member includes at least one manipulation groove 21 extending into one of the first, second, third, fourth, and fifth bump surfaces from the curvilinear edge.

Regarding claim 12, Lalande as modified discloses the tool according to claim 11, wherein the at least one manipulation groove includes a first manipulation groove having a first radius extending into the one of the first, second, third, fourth, and fifth bump surfaces from the curvilinear edge and a second manipulation groove having a second radius.  Examiner notes that each of the manipulation grooves 21 has its own radius; applicant does not claim that the radii of the manipulation grooves are different.

Regarding claim 13, Lalande as modified discloses the tool according to claim 12, wherein the second radius of the second manipulation groove has a curvature that is distinct from the first radius of the first manipulation groove (all radii are visually separate from the other radii).


Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lalande, or Lalande as modified, as applied to claims 1-13 above, and further in view of D930448 Parker.

Regarding claim 14, Lalande as modified discloses the tool according to claim 1, wherein the at least one hook element 10 includes a first hook element 10 extending relative to the second manipulation member 22 in a first direction.  Lalande does not disclose the use of two hooks elements.

    PNG
    media_image2.png
    390
    309
    media_image2.png
    Greyscale
Parker discloses a tool having a first, second, and third manipulation members (as annotated in the modified figure 2), the third manipulation member having a first hook element extending in one direction, and a second hook element extending relative to the second manipulation member in a second direction that is opposite the first direction (as annotated).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a second hook member as taught in Parker, in order to provide another tool attachment for the multi tool device of Lalande.  Examiner contends that the location and direction of the second hook is known in Parker, which meets the claim language.

Regarding claim 15, Lalande as modified discloses the tool according to claim 14, wherein the first hook element (10 of Lalande, annotated in Parker) includes a hook surface (interior of both hooks) and a manipulation surface (exterior of both hooks) having bump radius arranged opposite the hook surface.

    PNG
    media_image3.png
    484
    741
    media_image3.png
    Greyscale

Regarding claim 16, Lalande as modified discloses the tool according to claim 15, further comprising: a manipulation groove (curved shape of the exterior edge) extending into the manipulation surface.

Regarding claim 17, Lalande as modified discloses the tool according to claim 15, wherein the manipulation surface includes a bump tip (end of the second hook, as shown in applicant’s figure 2).

Regarding claim 18, Lalande as modified discloses the tool according to claim 14, wherein the second hook element (shown in Parker) defines a bottle opener.  Examiner notes that the structure of Parker is capable of performing the function claimed by applicant in claim 18.  Examiner notes that applicant’s recitation of “bottle opener” is not a recitation of structure, but of function.  Examiner contends that Parker’s structure of the second hook element is capable of opening a bottle.

Regarding claim 19, Lalande as modified discloses the tool according to claim 18, wherein the second manipulation member 22 includes a first substantially linear edge extending from the first manipulation member to the first hook element, and a second, opposing edge that extends from the first manipulation member to the second hook element, the second edge having a projection that forms part of the bottle opener (when the second hook of Parker of attached to the similar location of Lalande, this location is roughly where the divot 22 is located, same as applicant’s hook element 106).

Regarding claim 20, Lalande as modified discloses the tool according to claim 14, wherein the no-contact accessory mount of Lalande is a protrusion formed in the third manipulation member (as shown in applicant’s figure 2 and shown in Lalande) between the first hook element and the second hook element (in the modification of adding the second hook of Parker).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/               Primary Examiner, Art Unit 3677